REGISTRATION RIGHTS AGREEMENT
 
Registration Rights Agreement dated as of January 24, 2006 (this “Agreement”) by
and between Infinium Labs, Inc., a Delaware corporation, with principal
executive offices located at 1191 Second Avenue, 5th Floor, Seattle, Washington
98101 (the “Company”), and Golden Gate Investors, Inc. (the “Holder”).
 
WHEREAS, upon the terms and subject to the conditions of the Securities Purchase
Agreement dated as of even date herewith, by and between the Holder and the
Company (the “Securities Purchase Agreement”), the Company has agreed to issue
and sell to the Holder a Convertible Debenture (the “Debenture”) of the Company
in the aggregate principal amount of $500,000 which, upon the terms of and
subject to the conditions contained therein, is convertible into shares of the
Company’s Common Stock (the “Common Stock”) and a Warrant to purchase shares
(the “Warrants”) of the Company’s Common Stock (the “Warrant Shares”); and
 
WHEREAS, to induce the Holder to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide with respect to the Common Stock
issued upon conversion of the Debenture and the Warrant Shares certain
registration rights under the Securities Act;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.  Definitions
 
(A)  As used in this Agreement, the following terms shall have the meanings:
 
(1)  “Affiliate” of any specified Person means any other Person who directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such specified Person. For purposes of this
definition, control of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person
whether by contract, securities ownership or otherwise; and the terms
“controlling” and “controlled” have the respective meanings correlative to the
foregoing.
 
(2)  “Closing Date” means the date of this Agreement.
 
(3)  “Commission” means the Securities and Exchange Commission.
 
(4)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, or any similar successor
statute.
 
(5)  “Investor” means each of the Holder and any transferee or assignee of
Registrable Securities which agrees to become bound by all of the terms and
provisions of this Agreement in accordance with Section 8 hereof.
 

___________ 
 ___________
Initials 
 Initials

 
 
1

--------------------------------------------------------------------------------


 
(6)  “Person” means any individual, partnership, corporation, limited liability
company, joint stock company, association, trust, unincorporated organization,
or a government or agency or political subdivision thereof.
 
(7)  “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus and any final prospectus filed pursuant to Rule 424(b)
under the Securities Act, including any prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 430A under the Securities Act) included in the
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.
 
(8)  “Public Offering” means an offer registered with the Commission and the
appropriate state securities commissions by the Company of its Common Stock and
made pursuant to the Securities Act.
 
(9)  “Registrable Securities” means the Common Stock issued or issuable (i) upon
conversion or redemption of the Debenture, (ii) exercise of the Warrants
(iii) pursuant to the terms and provisions of the Debenture or the Securities
Purchase Agreement, (iv) in connection with any distribution, recapitalization,
stock-split, stock adjustment or reorganization of the Company; provided,
however, a share of Common Stock shall cease to be a Registrable Security for
purposes of this Agreement when it no longer is a Restricted Security.
 
(10)  “Registration Statement” means a registration statement of the Company
filed on an appropriate form under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities pursuant to Rule 415 under the Securities
Act, including the Prospectus contained therein and forming a part thereof, any
amendments to such registration statement and supplements to such Prospectus,
and all exhibits to and other material incorporated by reference in such
registration statement and Prospectus.
 
(11)  “Restricted Security” means any share of Common Stock issued upon
conversion or redemption of the Debenture or Warrant except any such share that
(i) has been registered pursuant to an effective registration statement under
the Securities Act and sold in a manner contemplated by the prospectus included
in such registration statement, (ii) has been transferred in compliance with the
resale provisions of Rule 144 under the Securities Act (or any successor
provision thereto) or is transferable pursuant to paragraph (k) of Rule 144
under the Securities Act (or any successor provision thereto) or (iii) otherwise
has been transferred and a new share of Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company.
 
(12)  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, or any similar successor
statute.
 
(B)  All capitalized terms used and not defined herein have the respective
meaning assigned to them in the Securities Purchase Agreement or the Debenture.
 

___________ 
 ___________
Initials 
 Initials

 
 
2

--------------------------------------------------------------------------------


 
2.  Registration
 
(A)  Filing and Effectiveness of Registration Statement. The Company shall
prepare and file with the Commission as soon as practicable a Registration
Statement relating to the offer and sale of the Registrable Securities and shall
use its best efforts to cause the Commission to declare such Registration
Statement effective under the Securities Act as promptly as practicable but in
no event later than the Deadline (as defined in the Debenture). The Company
shall promptly (and, in any event, no more than 24 hours after it receives
comments from the Commission), notify the Holder when and if it receives any
comments from the Commission on the Registration Statement and promptly forward
a copy of such comments, if they are in writing, to the Holder. At such time
after the filing of the Registration Statement pursuant to this Section 2(A) as
the Commission indicates, either orally or in writing, that it has no further
comments with respect to such Registration Statement or that it is willing to
entertain appropriate requests for acceleration of effectiveness of such
Registration Statement, the Company shall promptly, and in no event later than
two (2) business days after receipt of such indication from the Commission,
request that the effectiveness of such Registration Statement be accelerated
within forty-eight (48) hours of the Commission’s receipt of such request. The
Company shall notify the Holder by written notice that such Registration
Statement has been declared effective by the Commission within 24 hours of such
declaration by the Commission.
 
(B)  Eligibility for Use of Form S-3 or an SB-2. The Company agrees that at such
time as it meets all the requirements for the use of a Securities Act
Registration Statement on Form S-3 or SB-2, it shall file all reports and
information required to be filed by it with the Commission in a timely manner
and take all such other action so as to maintain such eligibility for the use of
such form.
 
(C)  Additional Registration Statement. In the event the Current Market Price
declines to a price per share the result of which is that the Company cannot
satisfy its conversion obligations to Holder hereunder, the Company shall, to
the extent required by the Securities Act (because the additional shares were
not covered by the Registration Statement filed pursuant to Section 2(a)), as
reasonably determined by the Holder, file an additional Registration Statement
with the Commission for such additional number of Registrable Securities as
would be issuable upon conversion of the Debenture (the “Additional Registrable
Securities”) in addition to those previously registered. The Company shall use
its best efforts to cause the Commission to declare such Registration Statement
effective under the Securities Act as promptly as practicable but not later than
the Deadline. The Company shall not include any other securities in the
Registration Statement relating to the offer and sale of such Additional
Registrable Securities.
 
(D)  Piggyback Registration Rights.(i)If the Company proposes to register any of
its warrants, Common Stock or any other shares of common stock of the Company
under the Securities Act (other than a registration (A) on Form S-8 or S-4 or
any successor or similar forms, (B) relating to Common Stock or any other shares
of common stock of the Company issuable upon exercise of employee share options
or in connection with any employee benefit or similar plan of the Company or
(C) in connection with a direct or indirect acquisition by the Company of
another Person or any transaction with respect to which Rule 145 (or any
successor provision) under the Securities Act applies), whether or not for sale
for its own account, it will each such time, give prompt written notice at least
20 days prior to the anticipated filing date of the registration statement
relating to such registration to each Investor, which notice shall set forth
such Investor’s rights under this Section 2(D) and shall offer such Investor the
opportunity to include in such registration statement such number of Registrable
Securities as such Investor may request. Upon the written request of any
Investor made within 10 days after the receipt of notice from the Company (which
request shall specify the number of Registrable Securities intended to be
disposed of by such Investor), the Company will use its best efforts to effect
the registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register by each Investor, to the extent
requisite to permit the disposition of the Registrable Securities so to be
registered; provided, however, that (A) if such registration involves a Public
Offering, each Investor must sell its Registrable Securities to any underwriters
selected by the Company with the consent of such Investor on the same terms and
conditions as apply to the Company and (B) if, at any time after giving written
notice of its intention to register any Registrable Securities pursuant to this
Section 2 and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register such Registrable Securities, the Company shall give written
notice to each Investor and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. The
Company’s obligations under this Section 2(D) shall terminate on the date that
the registration statement to be filed in accordance with Section 2(A) is
declared effective by the Commission.
 

___________ 
 ___________
Initials 
 Initials

 
 
3

--------------------------------------------------------------------------------


 
(ii)  If a registration pursuant to this Section 2(D) involves a Public Offering
and the managing underwriter thereof advises the Company that, in its view, the
number of shares of Common Stock that the Company and the Investors intend to
include in such registration exceeds the largest number of shares of Common
Stock that can be sold without having an adverse effect on such Public Offering
(the “Maximum Offering Size”), the Company will include in such registration
only such number of shares of Common Stock as does not exceed the Maximum
Offering Size, and the number of shares in the Maximum Offering Size shall be
allocated among the Company, the Investors and any other sellers of Common Stock
in such Public Offering (“Third-Party Sellers”), first, pro rata among the
Investors until all the shares of Common Stock originally proposed to be offered
for sale by the Investors have been allocated, and second, pro rata among the
Company and any Third-Party Sellers, in each case on the basis of the relative
number of shares of Common Stock originally proposed to be offered for sale
under such registration by each of the Investors, the Company and the
Third-Party Sellers, as the case may be. If as a result of the proration
provisions of this Section 2(D)(ii), any Investor is not entitled to include all
such Registrable Securities in such registration, such Investor may elect to
withdraw its request to include any Registrable Securities in such registration.
With respect to registrations pursuant to this Section 2(D), the number of
securities required to satisfy any underwriters’ over-allotment option shall be
allocated among the Company, the Investors and any Third Party Seller pro rata
on the basis of the relative number of securities offered for sale under such
registration by each of the Investors, the Company and any such Third Party
Sellers before the exercise of such over-allotment option.
 
3.  Obligations of the Company
 
In connection with the registration of the Registrable Securities, the Company
shall:
 

___________ 
 ___________
Initials 
 Initials

 
 
4

--------------------------------------------------------------------------------


 
(A)  Promptly (i) prepare and file with the Commission such amendments
(including post-effective amendments) to the Registration Statement and
supplements to the Prospectus as may be necessary to keep the Registration
Statement continuously effective and in compliance with the provisions of the
Securities Act applicable thereto so as to permit the Prospectus forming part
thereof to be current and useable by Investors for resales of the Registrable
Securities for a period of five (5) years from the date on which the
Registration Statement is first declared effective by the Commission (the
“Effective Time”) or such shorter period that will terminate when all the
Registrable Securities covered by the Registration Statement have been sold
pursuant thereto in accordance with the plan of distribution provided in the
Prospectus, transferred pursuant to Rule 144 under the Securities Act or
otherwise transferred in a manner that results in the delivery of new securities
not subject to transfer restrictions under the Securities Act (the “Registration
Period”) and (ii) take all lawful action such that each of (A) the Registration
Statement and any amendment thereto does not, when it becomes effective, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, not misleading
and (B) the Prospectus forming part of the Registration Statement, and any
amendment or supplement thereto, does not at any time during the Registration
Period include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
 
(B)  During the Registration Period, comply with the provisions of the
Securities Act with respect to the Registrable Securities of the Company covered
by the Registration Statement until such time as all of such Registrable
Securities have been disposed of in accordance with the intended methods of
disposition by the Investors as set forth in the Prospectus forming part of the
Registration Statement;
 
(C)  (i) Prior to the filing with the Commission of any Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide (A) draft copies thereof
to the Investors and reflect in such documents all such comments as the
Investors (and their counsel) reasonably may propose and (B) to the Investors a
copy of the accountant’s consent letter to be included in the filing and
(ii) furnish to each Investor whose Registrable Securities are included in the
Registration Statement and its legal counsel identified to the Company,
(A) promptly after the same is prepared and publicly distributed, filed with the
Commission, or received by the Company, one copy of the Registration Statement,
each Prospectus, and each amendment or supplement thereto and (B) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as such Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Investor;
 
(D)  (i) Register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investors who hold a majority-in-interest of the
Registrable Securities being offered reasonably request, (ii) prepare and file
in such jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(D), (B) subject itself to general taxation in any such jurisdiction or
(C) file a general consent to service of process in any such jurisdiction;
 

___________ 
 ___________
Initials 
 Initials

 
 
5

--------------------------------------------------------------------------------


 
(E)  As promptly as practicable after becoming aware of such event, notify each
Investor of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Investor as such Investor may reasonably
request;
 
(F)  As promptly as practicable after becoming aware of such event, notify each
Investor who holds Registrable Securities being sold (or, in the event of an
underwritten offering, the managing underwriters) of the issuance by the
Commission of any stop order or other suspension of the effectiveness of the
Registration Statement at the earliest possible time and take all lawful action
to effect the withdrawal, rescission or removal of such stop order or other
suspension;
 
(G)  Cause all the Registrable Securities covered by the Registration Statement
to be listed on the principal national securities exchange, and included in an
inter-dealer quotation system of a registered national securities association,
on or in which securities of the same class or series issued by the Company are
then listed or included;
 
(H)  Maintain a transfer agent and registrar, which may be a single entity, for
the Registrable Securities not later than the effective date of the Registration
Statement;
 
(I)  Cooperate with the Investors who hold Registrable Securities being offered
to facilitate the timely preparation and delivery of certificates for the
Registrable Securities to be offered pursuant to the registration statement and
enable such certificates for the Registrable Securities to be in such
denominations or amounts, as the case may be, as the Investors reasonably may
request and registered in such names as the Investor may request; and, within
three (3) business days after a registration statement which includes
Registrable Securities is declared effective by the Commission, deliver and
cause legal counsel selected by the Company to deliver to the transfer agent for
the Registrable Securities (with copies to the Investors whose Registrable
Securities are included in such registration statement) an appropriate
instruction and, to the extent necessary, an opinion of such counsel;
 
(J)  Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investors of their Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;
 
(K)  Make generally available to its security holders as soon as practicable,
but in any event not later than three (3) months after (i) the effective date
(as defined in Rule 158(c) under the Securities Act) of the Registration
Statement and (ii) the effective date of each post-effective amendment to the
Registration Statement, as the case may be, an earnings statement of the Company
and its subsidiaries complying with Section 11 (a) of the Securities Act and the
rules and regulations of the Commission thereunder (including, at the option of
the Company, Rule 158);
 

___________ 
 ___________
Initials 
 Initials

 
 
6

--------------------------------------------------------------------------------


 
(L)  In the event of an underwritten offering, promptly include or incorporate
in a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the managers reasonably agree should be included
therein and to which the Company does not reasonably object and make all
required filings of such Prospectus supplement or post-effective amendment as
soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment;
 
(M)  (i) Make reasonably available for inspection by Investors, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by such Investors or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and (ii) cause the
Company’s officers, directors and employees to supply all information reasonably
requested by such Investors or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement, in each case, as is
customary for similar due diligence examinations; provided, however, that all
records, information and documents that are designated in writing by the
Company, in good faith, as confidential, proprietary or containing any material
nonpublic information shall be kept confidential by such Investors and any such
underwriter, attorney, accountant or agent (pursuant to an appropriate
confidentiality agreement in the case of any such holder or agent), unless such
disclosure is made pursuant to judicial process in a court proceeding (after
first giving the Company an opportunity promptly to seek a protective order or
otherwise limit the scope of the information sought to be disclosed) or is
required by law, or such records, information or documents become available to
the public generally or through a third party not in violation of an
accompanying obligation of confidentiality; and provided, further, that, if the
foregoing inspection and information gathering would otherwise disrupt the
Company’s conduct of its business, such inspection and information gathering
shall, to the maximum extent possible, be coordinated on behalf of the Investors
and the other parties entitled thereto by one firm of counsel designated by and
on behalf of the majority in interest of Investors and other parties;
 
(N)  In connection with any underwritten offering, make such representations and
warranties to the Investors participating in such underwritten offering and to
the managers, in form, substance and scope as are customarily made by the
Company to underwriters in secondary underwritten offerings;
 
(O)  In connection with any underwritten offering, obtain opinions of counsel to
the Company (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managers) addressed to the underwriters, covering
such matters as are customarily covered in opinions requested in secondary
underwritten offerings (it being agreed that the matters to be covered by such
opinions shall include, without limitation, as of the date of the opinion and as
of the Effective Time of the Registration Statement or most recent
post-effective amendment thereto, as the case may be, the absence from the
Registration Statement and the Prospectus, including any documents incorporated
by reference therein, of an untrue statement of a material fact or the omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading, subject to customary limitations);
 

___________ 
 ___________
Initials 
 Initials

 
 
7

--------------------------------------------------------------------------------


 
(P)  In connection with any underwritten offering, obtain “cold comfort” letters
and updates thereof from the independent public accountants of the Company (and,
if necessary, from the independent public accountants of any subsidiary of the
Company or of any business acquired by the Company, in each case for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each underwriter participating in such
underwritten offering (if such underwriter has provided such letter,
representations or documentation, if any, required for such cold comfort letter
to be so addressed), in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with secondary
underwritten offerings;
 
(Q)  In connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the managers, if any, and
 
(R)  In the event that any broker-dealer registered under the Exchange Act shall
be an “Affiliate” (as defined in Rule 2729(b)(1) of the rules and regulations of
the National Association of Securities Dealers, Inc. (the “NASD Rules”) (or any
successor provision thereto)) of the Company or has a “conflict of interest” (as
defined in Rule 2720(b)(7) of the NASD Rules (or any successor provision
thereto)) and such broker-dealer shall underwrite, participate as a member of an
underwriting syndicate or selling group or assist in the distribution of any
Registrable Securities covered by the Registration Statement, whether as a
holder of such Registrable Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Company shall
assist such broker-dealer in complying with the requirements of the NASD Rules,
including, without limitation, by (A) engaging a “qualified independent
underwriter” (as defined in Rule 2720(b)(15) of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the Registration
Statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereof and to recommend the public offering price
of such Registrable Securities, (B) indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 6 hereof and (C) providing such information to such broker-dealer as may
be required in order for such broker-dealer to comply with the requirements of
the NASD Rules.
 
4.  Obligations of the Investors
 
In connection with the registration of the Registrable Securities, the Investors
shall have the following obligations:
 
(A)  It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request;
 

___________ 
 ___________
Initials 
 Initials

 
 
8

--------------------------------------------------------------------------------


 
(B)  Each Investor by its acceptance of the Registrable Securities agrees to
cooperate with the Company in connection with the preparation and filing of the
Registration Statement hereunder, unless such Investor has notified the Company
in writing of its election to exclude all of its Registrable Securities from the
Registration Statement; and
 
(C)  Each Investor agrees that, upon receipt of any notice from the Company of
the occurrence of any event of the kind described in Section 3(E) or 3(F), it
shall immediately discontinue its disposition of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(E) and, if so directed by the Company, such Investor
shall deliver to the Company (at the expense of the Company) or destroy (and
deliver to the Company a certificate of destruction) all copies in such
Investor’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.
 
5.  Expenses of Registration
 
All expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to Section 3,
but including, without limitation, all registration, listing, and qualifications
fees, printing and engraving fees, accounting fees, and the fees and
disbursements of counsel for the Company shall be borne by the Company.
 
6.  Indemnification and Contribution
 
(A)  Indemnification by the Company. The Company shall indemnify and hold
harmless each Investor (each such person being sometimes hereinafter referred to
as an “Indemnified Person”) from and against any losses, claims, damages or
liabilities, joint or several, to which such Indemnified Person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement of a material fact contained in any Registration
Statement or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, not
misleading, or arise out of or are based upon an untrue statement of a material
fact contained in any Prospectus or an omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company hereby agrees to reimburse such
Indemnified Person for all reasonable legal and other expenses incurred by them
in connection with investigating or defending any such action or claim as and
when such expenses are incurred; provided, however, that the Company shall not
be liable to any such Indemnified Person in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon (i) an
untrue statement or alleged untrue statement made in, or an omission or alleged
omission from, such Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by such Indemnified
Person expressly for use therein or (ii) in the case of the occurrence of an
event of the type specified in Section 3(E), the use by the Indemnified Person
of an outdated or defective Prospectus after the Company has provided to such
Indemnified Person an updated Prospectus correcting the untrue statement or
alleged untrue statement or omission or alleged omission giving rise to such
loss, claim, damage or liability.
 

___________ 
 ___________
Initials 
 Initials

 
 
9

--------------------------------------------------------------------------------


 
(B)  Notice of Claims, etc. Promptly after receipt by a party seeking
indemnification pursuant to this Section 6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the party against whom indemnification pursuant to this
Section 6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out-of-pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (x) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (y) the Indemnified Party and the Indemnifying Party shall
reasonably have concluded that representation of the Indemnified Party by the
Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party or (z) the Indemnifying Party shall have failed to employ
legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in clauses (x), (y) or (z) above, the fees, costs and expenses of such
legal counsel shall be borne exclusively by the Indemnified Party. Except as
provided above, the Indemnifying Party shall not, in connection with any Claim
in the same jurisdiction, be liable for the fees and expenses of more than one
firm of counsel for the Indemnified Party (together with appropriate local
counsel). The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment.
 
(C)  Contribution. If the indemnification provided for in this Section 6 is
unavailable to or insufficient to hold harmless an Indemnified Person under
subsection (A) above in respect of any losses, claims, damages or liabilities
(or actions in respect thereof) referred to therein, then each Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and the Indemnified Party in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6(D) were determined by
pro rata allocation (even if the Investors or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 6(D).
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Investors and any underwriters in this
Section 6(D) to contribute shall be several in proportion to the percentage of
Registrable Securities registered or underwritten, as the case may be, by them
and not joint.
 

___________ 
 ___________
Initials 
 Initials

 
 
10

--------------------------------------------------------------------------------


 
(D)  Notwithstanding any other provision of this Section 6, in no event shall
any (i) Investor be required to undertake liability to any person under this
Section 6 for any amounts in excess of the dollar amount of the proceeds to be
received by such Investor from the sale of such Investor’s Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) underwriter be
required to undertake liability to any Person hereunder for any amounts in
excess of the aggregate discount, commission or other compensation payable to
such underwriter with respect to the Registrable Securities underwritten by it
and distributed pursuant to the Registration Statement.
 
(E)  The obligations of the Company under this Section 6 shall be in addition to
any liability which the Company may otherwise have to any Indemnified Person and
the obligations of any Indemnified Person under this Section 6 shall be in
addition to any liability which such Indemnified Person may otherwise have to
the Company. The remedies provided in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.
 
7.  Rule 144
 
With a view to making available to the Investors the benefits of Rule 144 under
the Securities Act or any other similar rule or regulation of the Commission
that may at any time permit the Investors to sell securities of the Company to
the public without registration (“Rule 144”), the Company agrees to use its best
efforts to:
 
(1)  comply with the provisions of paragraph (c) (1) of Rule 144 and
 
(2)  file with the Commission in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of any Investor, make available other information as required by, and so
long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.
 

___________ 
 ___________
Initials 
 Initials

 
 
11

--------------------------------------------------------------------------------


 
8.  Assignment
 
The rights to have the Company register Registrable Securities pursuant to this
Agreement shall be automatically assigned by the Investors to any permitted
transferee of all or any portion of such Registrable Securities (or all or any
portion of the Debenture or Warrant of the Company which is convertible into
such securities) only if (a) the Investor agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment, (b) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (i) the name and address of such transferee or assignee and
(ii) the securities with respect to which such registration rights are being
transferred or assigned, (c) immediately following such transfer or assignment,
the securities so transferred or assigned to the transferee or assignee
constitute Restricted Securities and (d) at or before the time the Company
received the written notice contemplated by clause (b) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.
 
9.  Amendment and Waiver
 
Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
hold a majority-in-interest of the Registrable Securities. Any amendment or
waiver effected in accordance with this Section 9 shall be binding upon each
Investor and the Company.
 
10.  Changes in Common Stock
 
If, and as often as, there are any changes in the Common Stock by way of stock
split, stock dividend, reverse split, combination or reclassification, or
through merger, consolidation, reorganization or recapitalization, or by any
other means, appropriate adjustment shall be made in the provisions hereof, as
may be required, so that the rights and privileges granted hereby shall continue
with respect to the Common Stock as so changed.
 
11.  Miscellaneous
 
(A)  A person or entity shall be deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.
 
(B)  If, after the date hereof and prior to the Commission declaring the
Registration Statement to be filed pursuant to Section 2(a) effective under the
Securities Act, the Company grants to any Person any registration rights with
respect to any Company securities which are more favorable to such other Person
than those provided in this Agreement, then the Company forthwith shall grant
(by means of an amendment to this Agreement or otherwise) identical registration
rights to all Investors hereunder.
 
(C)  Except as may be otherwise provided herein, any notice or other
communication or delivery required or permitted hereunder shall be in writing
and shall be delivered personally, or sent by telecopier machine or by a
nationally recognized overnight courier service, and shall be deemed given when
so delivered personally, or by telecopier machine or overnight courier service
as follows:
 

___________ 
 ___________
Initials 
 Initials

 
 
12

--------------------------------------------------------------------------------




(1) If to the Company, to:


Infinium Labs, Inc.
1191 Second Avenue, 5th Floor
Seattle, Washington 98101   
Telephone: 206-393-3000
Facsimile: 206-393-3031




(2) If to the Investor, to:


Golden Gate Investors, Inc.
7817 Herschel Avenue, Suite 200
La Jolla, California 92037
Telephone: 858-551-8789
Facsimile: 858-551-8779

 
(3) If to any other Investor, at such address as such Investor shall have
provided in writing to the Company.
 
The Company, the Holder or any Investor may change the foregoing address by
notice given pursuant to this Section 11(C).
 
(D)  Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(E)  This Agreement shall be governed by and interpreted in accordance with the
laws of the State of California. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
City of San Diego or the state courts of the State of California sitting in the
City of San Diego in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.
 
(F)  Should any party hereto employ an attorney for the purpose of enforcing or
construing this Agreement, or any judgment based on this Agreement, in any legal
proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other party or parties thereto reimbursement for all
reasonable attorneys' fees and all reasonable costs, including but not limited
to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding. The "prevailing party" means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.
 

___________ 
 ___________
Initials 
 Initials

 
 
13

--------------------------------------------------------------------------------


 
(G)  The remedies provided in this Agreement are cumulative and not exclusive of
any remedies provided by law. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(H)  The Company shall not enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. The Company is not currently a party to any agreement
granting any registration rights with respect to any of its securities to any
person which conflicts with the Company’s obligations hereunder or gives any
other party the right to include any securities in any Registration Statement
filed pursuant hereto, except for such rights and conflicts as have been
irrevocably waived. Without limiting the generality of the foregoing, without
the written consent of the holders of a majority in interest of the Registrable
Securities, the Company shall not grant to any person the right to request it to
register any of its securities under the Securities Act unless the rights so
granted are subject in all respect to the prior rights of the holders of
Registrable Securities set forth herein, and are not otherwise in conflict or
inconsistent with the provisions of this Agreement. The restrictions on the
Company’s rights to grant registration rights under this paragraph shall
terminate on the date the Registration Statement to be filed pursuant to Section
2(A) is declared effective by the Commission.
 
(I)  This Agreement, the Securities Purchase Agreement, the Debenture and the
Conversion Warrants Agreement, of even date herewith among the Company and the
Holder constitute the entire agreement among the parties hereto with respect to
the subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein. These Agreements
supersede all prior agreements and undertakings among the parties hereto with
respect to the subject matter hereof.
 
(J)  Subject to the requirements of Section 8 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.
 
(K)  All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.
 
(L)  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.
 
(M)  The Company acknowledges that any failure by the Company to perform its
obligations under Section 3, or any delay in such performance, could result in
direct damages to the Investors and the Company agrees that, in addition to any
other liability the Company may have by reason of any such failure or delay, the
Company shall be liable for all direct damages caused by such failure or delay.
 

___________ 
 ___________
Initials 
 Initials

 
 
14

--------------------------------------------------------------------------------


 
(N)  This Agreement may be executed in counterparts, each of which shall be
deemed an original but both of which shall constitute one and the same
agreement. A facsimile transmission of this signed Agreement shall be legal and
binding on the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.

        Infinium Labs, Inc.  
   
   
    By:   /s/ Greg Koler   Name: Greg Koler   Title: Predient and CEO

 

        Golden Gate Investors, Inc.  
   
   
    By:   /s/ Travis Huff   Name: Travis Huff   Title: Portfolio Manager

 
 

___________ 
 ___________
Initials 
 Initials

 
 
15

--------------------------------------------------------------------------------

